Citation Nr: 1203905	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-27 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to February 1990 and from December 1990 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions issued by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the case was remanded for additional development, to include obtaining a copy of the Veteran's Vocational Rehabilitation file.

In August 2011, and again in December 2001, the Board received additional evidence from the Veteran.  On both occasions he submitted a waiver of RO initial consideration.


FINDINGS OF FACT

1.  Throughout the entire period under appellate review, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with  difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2011). 

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with respect to this issue.

Regarding the TDIU claim, appropriate notice was sent to the Veteran in December 2008.  Such notice included information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed him of how VA determines disability ratings and effective dates.  Thus, the notice requirements under the VCAA have been fully satisfied.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Moreover, the Veteran was afforded VA examinations in January 2008 and October 2009 to evaluate the severity of his PTSD symptomatology and employability.  The Board finds that the VA examinations are adequate because, as shown below, they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's PTSD symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since his last evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


PTSD

The Veteran contends that an initial disability rating of 50 percent is warranted for his PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2007.  

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Code 9411.  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology since the date of the award of service connection (from January 2007) does not meet the criteria for assignment of the next-higher 70 percent rating.

The pertinent evidence of record includes an April 2007 report from the Veteran's private (non-VA) psychiatrist.  That evaluation reflects complaints of sleep impairment, anxiety, and an inability to keep a job.  He reported a close relationship with his father.  He had two children with his partner and had worked multiple jobs to support his family back home.

Upon mental status examination, the Veteran was alert and oriented.  He was appropriately dressed and had good hygiene.  His mood appeared anxious and somewhat irritable and his affect was congruent to his mood.  His thought process was logical and goal directed with an unremarkable content and speech was within normal limits.  His intelligence was average and no significant memory impairment noted.  Insight and judgment were good.  He denied suicidal and homicidal ideation and there was no evidence of psychosis or delusions.  PTSD and alcohol dependence were diagnosed.  The GAF score was 49.

Private records dated from April 2007 to October 2008 from the Veteran's treating psychiatrist H. J., M.D. show ongoing treatment for anxiety.  In these records the Veteran denied suicidal and/or homicidal ideation.  Additionally, a December 2007 report indicated that he had been fired from a job the month before due to poor performance.  He apparently found another job, but at an October 2008 visit he reported that he was in danger of losing that position because of a budget freeze. 

In a January 2008 statement, the Veteran reported frequent intrusive thoughts, nightmares, and flashbacks.  He further reported severe sleep disturbance; frequent irritability and angry outbursts; severe concentration and memory problems; hypervigilance, and exaggerated startle response.  He also reported frequent auditory and visual illusions and hallucinations.

On January 2008 VA examination, the Veteran reported difficulty with anxiety, depression and other PTSD issues since his service.  He had some suicidal ideation, but he denied any plan to harm himself.  He experienced panic attacks about once or twice per week and sometimes feared leaving the house due to his reluctance in dealing with others. Regarding employment, the Veteran reported that he was currently working part-time.  He was reportedly unable to work full-time because of his psychiatric issues.  Regarding social activities, he was in the process of relocating his family.  He rarely socialized, disliked and crowds and preferred to be alone.  He also had decreased interest in hobbies.

Upon mental status evaluation the Veteran was alert, oriented, and cooperative; he appeared to have mild to moderate impairment of attention and concentration; he exhibited no sign of a thought disorder, loose compulsions or phobias; his affect was somewhat flat; he was moderately anxious and depressed; he reported difficulty with falling asleep; his insight and judgment were intact.  PTSD was diagnosed.  The GAF score was 50.  The examiner noted that the Veteran showed decreased reliability and productivity as a result of PTSD.  Additionally, he was also showing significant impairment in social, recreational, and occupational adjustment.

On October 2009 VA examination, the Veteran reported that he had completed one semester of computer courses and was currently enrolled in the fall semester.  He reported that despite occasional arguments with his children, fiancée, and an uncle, his family relationships were positive.  He saw his friends several times per week, although he indicated that they get on his nerves.  He reported that he could become agitated and angry toward others, but it has not escalated to violent behaviors.  Objectively, the Veteran was neatly groomed and casually dressed; he was restless; his speech was clear; he was cooperative; his affect was blunted; his mood was anxious; he was easily distracted; he exhibited some concentration difficulty; he was alert and oriented in all spheres; his thoughts were rambling and racing; he exhibited no delusions; his judgment and insight were intact; he reported a history of auditory and visual hallucinations, however he stated that they are not persistent; he reported that he is constantly checking the doors, windows, and exterior of his home; he denied panic attacks, suicidal and homicidal ideation; he exhibited good impulse control; his recent and immediate memory was mildly impaired.  The Veteran is currently unemployed and indicated that it was because he has increased agitation towards others.  The GAF score was 60.

The examiner found that the Veteran exhibited reduced reliability and productivity due to PTSD.  He opined:

"The Veteran described primary challenges in the area of agitation and difficulties relating to others.  He reported that he does believe that he is able to work, but he has had difficulties finding a job in the current economy.  During previous employment, he reported challenges dealing with customers, becoming angry with customers over the phone and considering quitting due to increased anger and agitation.  He reported similarly difficulties getting along with instructors because of heightened levels of agitation.  He reported some arguments with his fiancée, friends and families; however, he continues to maintain contact with others several times per week.  At this time, functional impairment from PTSD may lead to some challenges with both physical and sedentary employment; however, these impairments are not so great as to make employment impossible.  The Veteran reported a desire to work and stated that he is currently attending school in order to explore additional work opportunities."

Included in the Veteran's vocational rehabilitation file is an April 2010 report which documents that his PTSD did not interfere with his school program and that he was on track to graduate in 2011.  

In light of this evidence, assignment of the next-higher 70 percent rating is not warranted here.  Indeed, the Veteran's symptoms are not show to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, the Board notes that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the VA examination results and the private treatment records, show no indication of obsessional rituals which interfere with routine activities.  In this regard, the October 2009 VA examination does note that the Veteran was constantly checking whether his doors and windows were locked.  However, there is no showing that such behavior had any social or occupational impact.  In this regard, the Veteran was employed, either full or part-time throughout the majority of the rating period on appeal, and he was also taking computer classes over a portion of the appeal period.  The checking behaviors did not prevent him from engaging in those activities and did not prevent him from maintaining some friendships.  Additionally, he generally reported a good relationship with his family, despite some arguments.  

In finding against assignment of the next-higher 70 percent rating, the Board also acknowledges the Veteran's report of frequent auditory and visual hallucinations, raised in a January 2008 statement.  However, neither the private psychiatric evaluations nor the VA examinations reflect any complaints or findings of hallucinations or delusions.  In fact, such reports expressly denied the presence of delusions.  Therefore, this symptom is not deemed to be a significant component of the Veteran's disability picture during the period in question and thus does not serve as a basis for an increased rating.  

While the Veteran reported some suicidal ideation on the January 2008 VA examination, and in a written statement dated in that same month, he indicated he had no plan to harm himself.  Additionally, he denied suicidal ideation in subsequent treatment reports.  The October 2009 VA examiner likewise noted that the Veteran denied suicidal ideation.  In any event, even during the period in which suicidal ideation was reported, this symptom, standing alone, does not warrant a staged increase in rating.  Indeed, it is not shown to have impacted the Veteran occupationally or socially, beyond the extent to which his impairment is already reflected by the 50 percent evaluation already in effect. 

The evidence also fails to show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  In this regard, the Veteran has reported a history of panic attacks, but he had not described near-continuous panic.  Records throughout the appeal period, including the VA examination results show that he was able to function independently, appropriately, and effectively.  

Additionally, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  While he reported that he would quickly become angry and agitated, he denied any periods of violence.  

The evidence also fails to show difficulty in adapting to stressful circumstances, including work or work like setting.  To the contrary, the Veteran's vocational rehabilitation file documents his apparent success with his computer program and that he was on track to graduate.  Moreover, the evidence shows that his symptoms did not cause an inability to establish and maintain effective relationships.  Rather, he reported having positive relationships with his children and fiancée, despite some arguments.  And while the Veteran reported that his friends get on his nerves, he indicated that he saw them weekly. 

Additionally, while the Veteran has reported serious concentration and memory problems, treatment reports and evaluations (to include private) document his memory loss as no more than mild to moderate.  Thus, assignment of a higher evaluation throughout the rating period on appeal is not warranted on this basis.  

The Board has also considered the GAF scores assigned during the period under review.  In this case, as shown, the GAF scores during the period in question ranged from 49 to 60.  The most recent GAF score of 60 is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  The private treatment report as well as the January 2008 VA report reflect GAF scores of 49 and 50, respectively, which indicate serious symptoms; or any serious impairment in social, occupational, or school functioning, or some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, the Board observes that the Veteran's PTSD symptoms are shown to not be productive of symptoms that would be characteristic or reflective of the criteria for a higher 70 percent rating under the VA rating schedule, as discussed in detail above.  See 38 C.F.R. § 4.118.  Thus, the GAF scores assigned by the examiners appear to be unsupported by the Veteran's concurrent symptomatology.  Accordingly, a higher rating is not warranted on the basis of the GAF scores assigned during the appeal period.  Again, such scores are just one factor for consideration in evaluating a psychiatric disability.  

In conclusion, the Board finds that an initial evaluation higher than 50 percent is not warranted for PTSD.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate as the Veteran's PTSD symptomatology does not present an exceptional or unusual disability picture.  Although a schedular evaluation in excess of the presently-assigned 50 percent is provided for certain manifestations of PTSD, the presently-assigned 50 percent schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed in detail above.  Thus, the schedular criteria warranting a higher rating are not present in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling since January 2007.  Service connection is also in effect for Berger's disease with hypertension, evaluated as 30 percent disabling since December 15, 1993, and for erectile dysfunction, evaluated as noncompensable since February 28, 2007.  His combined evaluation is 70 percent.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) have been met.  

To establish entitlement to TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or pursue substantially gainful employment.  The preponderance of the evidence is against such a finding here. 

The evidence of record does not reflect that the Veteran's service-connected disabilities alone prevent him from participating in all forms of regular substantially gainful employment.  It is recognized that the April 2007 private psychiatrist indicated that the Veteran has a difficult time keeping a job because he has a problem getting along with people.  However, the October 2009 VA examiner concluded, with explanation, that the Veteran's functional impairment from service-connected PTSD may lead to some challenges with both physical and sedentary employment but that these impairments were not so great as to make employment impossible.  Additionally, the Veteran reported a desire to work and stated that he was currently attending school in order to explore additional work opportunities.  

Furthermore, in an April 2009 VA Form 21-4192, the Veteran's former employer, Data Staff, Inc. reported that his termination occurred because the contract ended with the client, and not due to any problems caused by the PTSD.  In an April 2009 VA Form 21-4192, the company Ajilon reported that the Veteran resigned.  There was no indication from these former employees that the Veteran's disabilities were instrumental in his employment ending.

Moreover, included in the Veteran's vocational rehabilitation file is an April 2010 report which documents that the Veteran's disabilities, to include PTSD, do not interfere with his school program.  Additionally, the report shows that the Veteran was employed full-time. 

In an August 2011 VA Form 21-4192, the Veteran's former employer, Insight Global documented the Veteran's employment ending date of July 11, 2011.  The reason for the Veteran's termination was a lack of work.

Two additional VA Form 21-4192s, completed in December 2011, were submitted.  These documents show a period of employment lasting about two weeks in October 2011.  The position was helpdesk support.  On one form, the reason for termination of employment was listed as "not the right fit for the position."  The other form indicates "personality conflict" and "contract ended."  To the extent that such evidence suggests some occupational impairment this is already contemplated by the 50 percent evaluation for PTSD.  This evidence does not tend to establish that the Veteran's psychiatric symptomatology fully precludes substantially gainful employment.

As noted, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Based on the foregoing, the Board finds that the Veteran is capable of performing the physical and mental acts required for employment.  Indeed, he was enrolled in a program of study for computer science with networking (with an accumulated grade point average of 3.0) and has reported a job goal of IT manager.  His most recent employment as an IT contractor ended in July 2011, due to lack of work.  Thus, substantially gainful employment as a result of service-connected disability has not been shown here.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


